THE                  NEY       GENERAL

                        OF    TEXAS




Hon. Reagan 8. Legg                   0pinf011   RO.   v-1208
County Attommy
Midland       County                  Re’: ~Authoritg   of the coun-
Widland,       Texas                       ty to requlre'that    suc-
                                           cessful bidders on con-
                                           struction,projecta    shall
                                           purchase the statutory
                                           performance bond frost a
                                           locii   surety company
Dear   Slrr                                agent,
          You have rFquested an opinion concerning the
authority of,the county to require that successful  bld-
ders on public construction projects  shall purchase the
statutory performance bond from a local surety company
agent.
           Section     2 of Article    2368a,    V.C.S., reads   in
part as follows:
              "Elo county, acting through its Comes-
       sioners Court, and no city in this State
       shall hereaftm     make any contract calling
       for OF requiring     the expenditure or payment
       of Two Thousand ($2,000.00)        Dollars or mores
       out of any fuqd or funda of any city or coun-.
       tj or subdlvislon     of any county meating or,
       Imposing an obligation     or liability    of any
       nature or character upon such county or any
       subdivision    of such county,, or upon such
       city, without first     submitting such proposed
       contract to COmpeti$iQe     bids.     . . . The
       court and/or governing body shall have the
       right to reject    any and all bids, and if the:
       contract Is for the construction        of public'
       works, then the successful      bidder shall be
       required to give a good and s~ufficient bond
       in the full amount of the contract price,
       for the faithful     performance of such can-
       tract,   executed by some surety ammany au-
       thorized to do business In this State~in
       accordancewith the Drovisions of Article
       5160, Revised Statutks of 1925, and amend-
       ments thereto.      . . ."  (Emphasis added
       throughout.)
Hon. Reagan B. Legg, page 2         (V-1208)


          It is-a- well-recognized    rule of statutory      con-
8trUCtlOn that 'where a power la granted and the method
of its exercise .prescribed,    the prescribed   method ex-
cludes all others and must be followed.”       Foster Q. City
of Waco, 113 Tex. 352, 255 S.Y., 1104, 1105 (192           3
-and        Statutory Construction     (3rd Rd.Iq43)~‘~lV,     Sec.
      .

            This office,    following     the decisions   of the
 Texas courts, has repeatedly       held that the comrnission-
 ers ’ court is a court of limited jurisdiction         and has
‘only such powers as are conferred upon It, either by ex-
‘press terms or by necessary Implication,          by the Consti-
 tution and statutes     of this State. 11 Tex. Jur. 632,
 Counties, Sec. ,95; Childress County Q. State, 127 Tex.
343, 92 S.U.2d 1011 (1936)        V     R ~‘be Pp: Q. LOQett,   173
 S .Wi 508 (Tex.Civ.App.    191;    $ro?ztf.)     ; Roner v. Rail,
 280 S.Y. 289 (Tex.Civ.App.       ig26).
           In Article   2368a the Iagislature  has declared
that successful   bidders for the construction   of public
works *shall be required to give a good and sufficient
bond 1~. . executed by some surety company authorized to
do business in this Stamn       accordance with the provI-
sions of.Article   5160, Revised Statutes of 1925, and
amendments thereto.’     Thus, the Legislature  has unmis-
takably. set the requirements for the selection    of sure-
ties on bonds of this nature, and the ccmmlssioners *
court is bound by such requirements.
           We therefore agree with you that connnlssloners~
courts are without authority to require that successful
bidders on construction  contracts awarded under Article
2368a shall purchase the statutory  performance bond from
local surety company agents.
                             SUMMARY
                Commissioners ’ courts are without au-
          thority   to require that sucdessful   bidders
          on construction    contracts awarded under Ar-
          ticle   2368a, V.C.S.,   shall purchase the
    .   ,



            Hon. Reagan R. Legg, page 3   (v-1208)



                 statutory performance bond from local
                 surety company agents.

            APPROVED:                     Yours very truly,
            J. C. Davis, Jr.                PRICE DARIEL
            County Affairs ~QiSiOa        Attorney General
            Everett HutchInson
            Executive Assistant
                                           BY
            Charles D, Mathews            Yllliam    H. Holloway
            First Assistant ',                         Assistant




h